Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/21 has been entered. 
Status of Claims
Claims 1, 3, and 7-15 have been amended.  
Claims 4-6, 16, and 10-20 are original claims.  
Claims 17 and 18 have been previously presented.  
Claim 2 has been canceled.
Claims 1 and 3-20 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 6-12, filed on 8/11/21, have been fully considered but they are not persuasive. Applicant notes, on page 6, that, “Claims 1, 3 and 7-15 have been amended, and claim 2 remains cancelled, such that claims 1 and 3-20 remain pending with claim 1 being independent.” 
	Specifically regarding Applicant’s arguments:
35 U.S.C. § 112(b) Rejections:
	Applicant argues, on page 6, that claim 3 was rejected under 35 USC 112(b). Applicant argues that the present Amendment corrects the error and, accordingly, requests withdrawal of the corresponding rejection. In view of the amended claims, the rejection is withdrawn.
35 U.S.C. § 103 Rejections:
	Applicant argues, on page 6, that: claims 1, 3 and 6-19 are rejected under 35 U.S.C. § 103 as obvious over US Patent Pub. 2014/0231502 to Marsico in view of US Patent Pub. 2006/0143068 to Calabria; claim 4 is rejected under § 103 as obvious over the combination of Marsico and Calabria in further view of US Patent Pub. 2016/0314476 to Clurman; claim 5 is rejected under § 103 as obvious over the combination of Marsico and Calabria in further view of US Patent Pub. 2013/0073336 to Heath; and claim 20 is rejected under § 103 as obvious over the combination of Marsico and Calabria in further view of US Patent Pub. 2014/0114877 to Montano. 
	Applicant argues, on pages 6-8, that the cited prior art references, when considered singly or in combination, fail to show or suggest the processes recited in the claims, and that the Office Action fails to make out a prima facie case of obviousness against amended independent claim 1. 
	Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.	 
	Applicant’s arguments have been fully considered, but are not persuasive.
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 6, that claims 1 and 3-20 are rejected under 35 USC 101. Applicant notes, on page 9, that the claims have been amended to address the rejections. Applicant argues, on pages 9-11, that: the pending claims are not directed to an abstract idea; the claims are directed to a specific and technical solution, rather than to any method of organizing human activity; the invention of amended claim 1 includes specific limitations other than what are well-understood, routine, conventional activity in the technical field and/or unconventional steps, thereby conforming each claim to a particular useful application; the amended claims at least amount to significantly more than the alleged abstract idea(s), because they involve a non- conventional and non-generic arrangement of claim features; and that the present claims are subject-matter eligible because, considered as a whole, each claim integrates any purported judicial exception into a practical application and includes additional elements which individually and/or in combination are "sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself."
	Regarding Applicant's arguments regarding the rejections under 35 USC 101, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. Applicant is referred to the rejections of the pending claims under 35 USC 101, below, for a complete discussion of the pending claims.	 
	Applicant’s arguments have been fully considered, but are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1 and 3-20 are directed to a method (i.e., process).
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 1 recites a judicial exception illustrated by: 
	 
	generating a first one-time code; 
	transmitting the first one-time code to the consumer; 
	storing the first one-time code and a seller location identifier in an entry of a review code database, the seller location identifier reflecting the consumer location data; 
	generating, after transmitting the first one-time code to the consumer, a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers; 
	
after storing the first one-time code and the seller location identifier in the entry of the review code database and transmitting the plurality of additional one-time codes, 
	receiving, from either of the consumer or a second consumer, a request for review verification for a seller location reference corresponding to the seller location identifier as well as a one-time code data file including the first one-time code and the plurality of additional one-times codes;
	comparing the one-time code data file to review code records to locate the entry including the first one-time code and the seller location identifier; and 
	generating, based on locating the entry, a review verification message corresponding to the seller location identifier.
	As such, the claims recite limitations associated with transmitting and receiving data, storing data, and performing functions associated with transmitting and receiving data (i.e., receiving consumer location data, generating a one-time code, transmitting the code, storing the code and a seller identifier, generating a plurality of additional one-time codes, transmitting the plurality of additional one-time codes, receiving a request for review verification, comparing the one-time code data file, and generating a review verification message).
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial or legal interactions (as related to advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (as related to social activities and following rules or instructions) in that they are directed to performing functions associated with consumer information, seller information, and review information.  The Examiner notes the system is directed to verifying reviews using location, as stated in the Specification at [see instant specification 0001]. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a computer-implemented method for geo-verification of consumer reviews, one or more servers, coordinate data generated by a location determining element of a consumer mobile electronic device, a consumer mobile electronic device, a second consumer mobile electronic device, and a review code database in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “The environment may include a network 14 and computer servers,” (0020), “the computer servers 16, 18 may include a plurality of servers, virtual servers, or combinations thereof. The computer servers 16, 18 may also include processors, memory storage such as optical drives, hard disk drives, rack- mount drives, blade drives, and the like, and transceiver components that provide wired and/or wireless communication with the network 14,” (0024), “Each of the second consumer device(s) 20 and the mobile electronic device 22 may be embodied by a smart watch, a smart phone, a personal digital assistant (PDA), a tablet, a palmtop or laptop computer, or another mobile device,” (0025), and describes the system and system components in generic terms (0020-0029, 0031, 0038, 0051).
	Particularly regarding the limitation as related to, “receiving, at one or more servers, consumer location data comprising coordinate data generated by a location determining element of a consumer mobile electronic device,” and, “transmitting the plurality of additional one-time codes to the consumer,” while the reception of satellite signals, such as GPS coordinates, may not be performed in the human mind (See MPEP 2106.04(a)(2)IIIA, the Examiner notes the limitation amounts to insignificant extra-solution activity (See MPEP 2106.05(g)).
	The limitation is interpreted as comprising insignificant extra-solution activity in that receiving location data comprising coordinate data generated by a location determining element of a consumer mobile electronic device amounts to necessary data gathering and outputting (i.e., mere data gathering). As such, the limitation does not meaningfully limit the claim in that it does not add a meaningful limitation to the process of receiving consumer location data.
	As such, the additional elements illustrate that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). 
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	Particularly regarding the limitation as related to, “receiving, at one or more servers, consumer location data comprising coordinate data generated by a location determining element of a consumer mobile electronic device,” the Examiner additionally notes that receiving location data comprising coordinate data generated by a location determining element of a consumer mobile electronic device is well known, as acknowledged by the instant specification, which states (emphasis added), “the mobile electronic device 22 and may receive and process radio frequency (RF) signals from a global navigation satellite system (GNSS) such as the global positioning system (GPS) primarily used in the United States, the GLONASS system primarily used in regions formerly part of the Soviet Union, or the Galileo system primarily used in Europe...The current geolocation may include coordinates, such as the latitude and longitude, of the current location of the mobile electronic device 22. The location determining element(s) 32 may communicate the current geolocation to the processing element 30, memory element 28, or both,” (See instant specification at paragraph 0029). The specification also states (emphasis added), ““Each of the second consumer device(s) 20 and the mobile electronic device 22 may be embodied by a smart watch, a smart phone, a personal digital assistant (PDA), a tablet, a palmtop or laptop computer, or another mobile device,” (0025). As such, the specification acknowledges it is well known that mobile electronic devices may comprise smart phones, which may receive and process signals from a global navigation system, such as GPS.
	As such, the additional elements of claim 1 does not add anything significant to the abstract idea. The claim as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claim is not patent eligible.
Claims 8, 9, and 16-20 merely further embellish the abstract idea as related to transmitting and receiving data and performing functions associated with location information. The claims do not add anything significant to the abstract idea.
Claims 3, 4, 6, and 12 merely further embellish the abstract idea as related to transmitting and receiving data and performing functions associated with location information and matching data. The claims do not add anything significant to the abstract idea.
	Claim 5 merely further embellishes the abstract idea as related to receiving consumer location data. The Examiner notes the specification merely relies on existing mapping software as a tool to implement the abstract idea (see, for example, 0032, 0039, 0040, 0042). The claim does not add anything significant to the abstract idea.
	Claim 7 merely further embellishes the abstract idea as related to transmitting and receiving data and storing data. The claim does not add anything significant to the abstract idea.
	Claims 8, 11, and 15 merely further embellish the abstract idea as related to matching data. The claims do not add anything significant to the abstract idea.
	Claims 10 and 13 merely further embellish the abstract idea as related to storing data. The claims do not add anything significant to the abstract idea.
	Claim 14 merely further embellishes the abstract idea as related to transmitting and receiving data. The claim does not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, in a manner which is not “significantly more” than an abstract idea.  
	Therefore, claims 1 and 3-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marsico, U.S. Patent Publication 20140231502 (hereafter, “Marsico”), in view of Chauhan, U.S. Patent Publication 20150332353 (hereafter, “Chauhan”).
NOTE REGARDING CLAIM INTERPRETATION: 
	
	As discussed above, the claims are broadly directed to functions associated with, “a first one-time code,” and, “a plurality of additional one-time codes.” The Examiner notes the elements and limitations associated with, “a first one-time code,” and, “a plurality of additional one-time codes,” are interpreted under the broadest reasonable interpretation since Applicant has not acted as their own lexicographer in that the specification does not provide a special definition for a one-time code.
	Additionally, the Examiner notes that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). Additionally, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).  
	The Examiner notes the claim limitations have been amended in a manner in which the limitations comprise nonfunctional descriptive material, a contingent limitation and an intended use.
	For example:
	Regarding, “receiving, at one or more servers, consumer location data comprising coordinate data generated by a location determining element of a consumer mobile electronic device,” the limitation recites the function of receiving consumer location data comprising coordinate data, wherein the language in bold, above, comprises nonfunctional descriptive material describing the location data received (i.e., the limitation requires the function of receiving consumer location data comprising coordinate data, but does not require the function of generating coordinate data and the function of generating coordinate data is not positively recited as being performed by the claimed method), wherein the coordinate data is not recited as being generated by the recited method and how the coordinate data was generated does not impact the performance of the claimed method.
	Similarly, regarding, “comparing, at the one or more servers, the one-time code data file to review code database records to locate the entry including the first one-time code and the seller location identifier,” the limitation recites the function of comparing the one-time code data file to review code database records, wherein the language in bold, above, is interpreted as an intended use (i.e., the function of comparing the one-time code data file to review code database records is recited as being performed, wherein locating the entry including the first one-time code and the seller location identifier is an intended use, but the function of locating the entry including the first one-time code and the seller location identifier is not positively recited as being performed.
	Regarding, “generating, at the one or more servers and after transmitting the first one-time code to the consumer mobile electronic device, a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers,” the limitations are interpreted as comprising a contingent limitation, wherein, “after transmitting the first one-time code to the consumer mobile electronic device,” is the condition(s) precedent for the function of, “generating, at the one or more servers... a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers,” The Examiner interprets functions claimed as being performed if a condition(s) precedent is(are) met as comprising contingent limitations. As discussed above, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).
	Similarly, regarding, “after storing the first one-time code and the seller location identifier in the entry of the review code database and transmitting the plurality of additional one-time codes, receiving, at the one or more servers and from either of the consumer mobile electronic device or a second consumer mobile electronic device, a request for review verification for a seller location reference corresponding to the seller location identifier as well as a one-time code data file including the first one-time code and the plurality of additional one-times codes,” the limitations are interpreted as comprising a contingent limitation, wherein, “after storing the first one-time code and the seller location identifier in the entry of the review code database and transmitting the plurality of additional one-time codes,” is the condition(s) precedent for the function of, “receiving, at the one or more servers and from either of the consumer mobile electronic device or a second consumer mobile electronic device, a request for review verification for a seller location reference corresponding to the seller location identifier as well as a one-time code data file including the first one-time code and the plurality of additional one-times codes,” The Examiner interprets functions claimed as being performed if a condition(s) precedent is(are) met as comprising contingent limitations. As discussed above, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).
	While the nonfunctional descriptive material, contingent limitation, and intended use provide little, if any, patentable weight (See MPEP 2111, MPEP 2112, MPEP 2114, MPEP 2143, MPEP 2144, MPEP 2173), the associated elements of the limitations may be addressed by prior art in the interest of compact prosecution.

	Regarding claim 1:
	A computer-implemented method for geo-verification of consumer reviews, the computer-implemented method comprising: 	
NOTE: Regarding the preamble, “for geo-verification of consumer reviews,” is interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction as it does not positively recite a function as being performed. See MPEP 2111.02 The claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach the purposes or intended uses cited in the preamble in order to teach the broadest reasonable interpretation of the claims. Whether or not the prior art system and method cited to address the claimed functions achieves the intended use does not distinguish the claimed invention from prior art that discloses all the structural limitations and is capable of performing the recited functions. Additionally, the Examiner notes that the claimed method is defined by the subsequent claim limitations, and, as such, addressing the subsequent claim limitations may be interpreted as teaching or suggesting the intended use in that the intended use is a result of the subsequent claim limitations. 

	Marsico — which is directed to systems and methods for providing subject-specific survey content to a user with scanable codes — discloses:
	A computer-implemented method [for geo-verification of consumer reviews], the computer-implemented method comprising: 
	[systems and methods for collecting survey information from a user with regard to a good or service provided by a surveying entity (e.g., retailer, merchant, corporation, etc.), and for processing and reporting the collected survey information to the surveying entity (0028, Fig. 1; see also 0004, 0036); enabling the server application module to identify and store the location at which a QR code was scanned (0033, Fig. 2, Fig. 3; see also 0036); the QR code assigned to the survey response option "My Service Was Poor" includes information that is sufficient to explicitly identify both the surveying entity (i.e., "Luigi's Pizzeria") with which the survey is associated and the survey response option (i.e., "My Service Was Poor"). It will also be appreciated that, in this particular example, the survey question itself (i.e., "How was the service?") is implicit and may be inferred from the possible survey response options that are available. Hence, in one sense, the QR code can also be thought of as including a triplet of survey-related information sufficient to identify a surveying entity, a survey response, and, implicitly, an associated survey question (0070, 0082, Fig. 11A, Fig. 11B, Fig. 14, Fig. 16); a user may be a consumer of goods and services provided by a merchant (0035); a surveying entity can easily log-in to the surveying system and chose to view a real-time report that organizes and presents user feedback in terms of all received "positive" feedback or all received "negative" feedback (0040)] The Examiner interprets collected survey information as comprising consumer feedback and/or consumer reviews. The Examiner interprets the disclosure as related to enabling the server application module to identifying and storing the location at which a QR code was scanned as corresponding to geo-verification of consumer reviews.
	receiving, at one or more servers, consumer location data comprising coordinate data generated by a location determining element of a consumer mobile electronic device; 
	[geo-location module 120 is adapted to determine geo-location information indicative of the geographic position of mobile communication device 100. Geo-location information determined by module 120 may include Global Positioning System (GPS) coordinate information (e.g., latitude, longitude, elevation). Module 120 may determine this geo-location information and generally facilitate the communication of this information to an associated server application module in conjunction with the communication of scanned graphic icon (e.g., QR code) information, thereby enabling the server application module to identify and store the location at which a QR code was scanned (0033, Fig. 2, Fig. 3; see also 0036, 0044, 0061, 0078)] The Examiner interprets the disclosure as related to enabling the server application module to identifying and storing the location at which a QR code was scanned as teaching or suggesting the limitation above.
	generating, at the one or more servers, a first one-time code; transmitting, via the one or more servers, the first one-time code to the consumer mobile electronic device; 
	[Table 3 includes survey participation reward identification information 380 (0036, Fig. 3); distributing and redeeming a survey participation reward voucher to a survey respondent in response to receiving subject area-specific survey response information from the survey respondent. In one embodiment, survey participation reward voucher content information (e.g., text which describes the reward voucher, a graphic image associated with the reward voucher, etc.) is communicated from the server application to the survey client module. At least a portion of the survey participation reward voucher content information is displayed to the user associated with the mobile communication device (0009; see also 0030, 0038-0039, 0063-0065)] Marsico discloses a plurality of examples of codes that may be interpreted as one-time codes, such as QR codes and identification information associated with the QR codes, such as user ID, Entity ID, location information, etc., wherein the disclosed codes and identification information may be interpreted as comprising a plurality of one-time codes (see Marsico at 0038-0039, Figs. 3-6). As described by Marsico, as related to distributing and redeeming a survey participation reward voucher to a survey respondent in response to receiving subject area-specific survey response information from the survey respondent, survey participation reward voucher content information is displayed to the user associated with the mobile communication device, wherein Figs. 3-6 illustrate a plurality of codes associated with a QR code, a user, a merchant, etc., which may be interpreted as one-time codes, such as SurveyScan CodeID [i.e., a unique ID for one particular survey], SurveyingEntityID [i.e., a unique ID for one particular entity], Subject-Specific Survey ID [i.e., a unique ID for one particular subject-specific survey], Follow-Up Survey ID [i.e., a unique ID for one particular follow-up survey], UserID [i.e., a unique ID for one particular user], Primary Transaction ID [i.e., a unique ID for one particular transaction]. The Examiner interprets the plurality of codes illustrated by Figs. 3-6 as corresponding to a plurality of one-time codes generated and transmitted to the consumer mobile electronic device (i.e., the system may distribute a survey participation reward voucher to a survey respondent, wherein the survey participation reward voucher content information describing the reward voucher may comprise one or more one-time codes, such as a RewardID or Follow-Up Survey ID, which may be displayed to the user associated with the mobile communication device). The RewardID may be interpreted as a one-time code to ensure the reward voucher is redeemed a single time, and a survey ID or follow-up survey ID may be interpreted as a one-time code to ensure each survey is associated with a single survey response so that a single reward voucher may be generated and distributed. 
	 
	Regarding the limitation of: storing, at the one or more servers, the first one-time code and a seller location identifier in an entry of a review code database, the seller location identifier reflecting the consumer location data;
	Marsico further discloses (while elements in bold are addressed individually, the Examiner notes the disclosure applies to the context of the limitations, as a whole):
storing, at the one or more servers, [the first one-time code and a seller location identifier in] an entry of a review code database, [the seller location identifier reflecting the consumer location data];
	[Information that identifies the survey subject area or category and the associated question are stored in a data structure or database associated with data storage module 212 (0037, 0050; see also Fig. 3, wherein Table 2 illustrates Geo-location coordinates, item 452 in Table 2, associated with a SurveyingEntity ID); the filtering and displaying of rewards in the user's reward wallet may be accomplished, at least in part, by reward control logic module 114 and data storage module 116 (0065)] As discussed above, the Examiner interprets collected survey information as comprising consumer feedback and/or consumer reviews. The Examiner interprets the codes illustrated as being represented by the columns in the tables referenced in Figs. 3-6, Figs. 11A-11B, Fig. 14, and Fig. 16 as comprising a plurality of entries associated with a plurality of codes associated with the user, the entity, the transaction, the reward, etc., wherein the plurality of illustrated codes may be interpreted as one-time codes (i.e., a code issued one time to identify a particular user, a particular entity, a particular transaction, a particular reward, etc. and codes associated with the survey [i.e., review], wherein the tables comprising the referenced Figures are interpreted as corresponding to entries stored in a review code database. The Examiner interprets the disclosure as related to stored table entries and codes illustrated by the referenced figures, storing information identifying the survey, and identifying and storing the location at which a QR code was scanned as corresponding to storing, at the one or more servers...an entry of a review code database. 
[storing, at the one or more servers,] the first one-time code and a seller location identifier [in an entry of a review code database, the seller location identifier reflecting the consumer location data];
	The discussion of prior art disclosure as related to previous limitations applies here, as well (particularly as related to distributing and redeeming a survey participation reward voucher to a survey respondent and communicating survey participation reward voucher content information from the server application to the survey client module, and survey participation reward voucher content information displayed to the user associated with the mobile communication device [0009; see also 0030, 0038-0039, Figs. 3-6, Figs. 11A-11B, Fig. 14, and Fig. 16)]). Figure 3 illustrates tables comprising codes associated with the user and the surveying entity which may be stored in order to be transmitted and displayed, including the UserID (item 340 in Table 1) and a plurality of seller location identifiers, including Geo-Location Coordinates (item 452 in Table 2), associated with a SurveyingEntity ID). The Examiner interprets the disclosure as corresponding to storing the first one-time code and a seller location identifier.
[storing, at the one or more servers, the first one-time code and a seller location identifier in an entry of a review code database,] the seller location identifier reflecting the consumer location data;
	The discussion of prior art disclosure as related to previous limitations applies here, as well (particularly as related to the previous limitation of, “receiving, at one or more servers, consumer location data comprising coordinate data generated by a location determining element of a consumer mobile electronic device). Marsico further discloses:
	[enabling the server application module to identify and store the location at which a QR code was scanned (0033, Fig. 2, Fig. 3; see also 0036, 0044, 0061, 0078)] This disclosure describes the seller location identifier reflecting the consumer location data (i.e., associates the location of the consumer with the entity location identifier). The Examiner interprets the disclosure as corresponding to the seller location identifier reflecting the consumer location data. The Examiner interprets the disclosure as related to identifying and storing the location at which a QR code was scanned as corresponding to the seller location identifier reflecting the consumer location data.
	Continuing with the subsequent limitations:
	generating, at the one or more servers and after transmitting the first one-time code to the consumer mobile electronic device, a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers; 
	The discussion above applies here, as well. Marsico discloses that reward content information which may be displayed to the user associated with the mobile communication device may comprise information and codes associated with the user, the entity, the transaction, the reward, etc., such as UserID, RewardID, and entity location codes (see, for example, 0009, 0030, 0038-0039, Figs. 3-6, Figs. 11A-11B, Fig. 14, and Fig. 16) (i.e., generating, at the one or more servers and after transmitting the first one-time code to the consumer mobile electronic device, a plurality of additional one-time codes). The limitations will be more explicitly addressed below. Marsico further discloses (while elements in bold are addressed individually, the Examiner notes the disclosure applies to the context of the limitations, as a whole):	
[generating, at the one or more servers and after transmitting the first one-time code to the consumer mobile electronic device,] a plurality of additional one-time codes [corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers]; 
	While the disclosure above describes generating a plurality of additional one-time codes, to address the limitation and elements in context by continuing the example described by Marsico as related to distributing and redeeming a survey participation reward voucher to a survey respondent, as described by Marsico, the RewardID, Surveying EntityID, Geolocation coordinates, Location Type, Subject Specific Survey ID, Primary Transaction ID, SurveyScanCodeID, Follow-up Survey ID, Associated Transaction ID, Redemption Code, Store ID, Location ID, Store ID, Store Name, City, State, Zip, Location ID,  Location Name, Employee ID, Service Recipient ID, Surveying Entity Name, Goods & Service ID, Response ID, QR Code Descriptor, etc.  (Figs. 3-6, Figs. 11A-11B, Fig. 14, and Fig. 16) may be interpreted as a plurality of additional one-time codes.
[generating, at the one or more servers and after transmitting the first one-time code to the consumer mobile electronic device,] a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers; 
	[The extracted information may comprise information that is representative, for example, of an alphanumeric text string, a numeric code. The extracted information may identify a surveying entity (e.g., business entity) and a surveying entity location (e.g., a store or retail location associated with a business entity) (0029); Each exemplary survey content record in Table 11 includes a QR code identifier 400, a SurveyingEntityID 402, a store/site ID 404, a location type indicator 406 (0070, Fig. 10, Fig. 11, Fig. 12, Fig. 14, Fig. 16); location identifying information encoded in the scanable survey response code may include, but is not limited to, geo-location coordinate information (e.g., GPS positional coordinates), area proximity identification information (e.g., a code that is used by the application server to, for example, identify "the north building restroom", "checkout register 1", etc.), or any other information that can be used to specify or identify a physical location, place, or proximity with which the QR code is to be associated with (0078)] 

    PNG
    media_image1.png
    460
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    564
    media_image2.png
    Greyscale

	The Examiner interprets the codes illustrated as being represented by the columns in the tables comprising Fig. 11A and Fig. 16 as comprising a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers. The Examiner interprets the disclosure as corresponding to generating a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers in addition to the previously discussed GPS coordinates.	
[generating, at the one or more servers and after transmitting the first one-time code to the consumer mobile electronic device, a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers] of a plurality of additional sellers; 
	The Examiner notes Fig. 11A illustrates location codes corresponding to additional seller location identifiers associated with the particular merchant, “Luigi’s Pizzeria,” – “Luigi’s Pizzeria Store #1,” wherein the particular store name and location may be indicated based on a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers Store ID 404, Location ID 406, Store Name 416, City 418, State 420, Zip 422, Location ID 424, and Location Name 426, and Fig. 16 illustrates an example as related to a different merchant, “Joe’s Coffee Shop.” This disclosure describes the system and method as being applied to a plurality of different sellers.

	While the disclosure above describes generating a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers, the disclosure below further describes the limitations as related to generating a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers being generated after transmitting the first one-time code to the consumer mobile electronic device.
	Marsico further discloses:
	generating... after transmitting the first one-time code to the consumer mobile electronic device, [a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers]; transmitting, via the one or more servers, the plurality of additional one-time codes to the consumer mobile electronic device; 
	[the login credentials may be used to automatically log the user in to an interface associated with Survey Client Module 104, so that rewards may be displayed and/or redeemed by the user (0035, 0064, Fig. 1; see also 0032 describing that communication may be triggered upon startup of software associated with survey client module 104 (e.g., auto-login, manual login, etc.); and see also, Fig. 3 illustrating survey participation reward content information comprising codes associated with UserID and entity location codes); The reward redemption QR code may also include information which identifies a surveying entity (e.g., business or merchant). The act of scanning the special purpose reward redemption QR code causes the Survey Client Module 104 on the user's mobile device to display the user's rewards/reward wallet (0064)] 

    PNG
    media_image3.png
    439
    608
    media_image3.png
    Greyscale

	As discussed above, under the broadest reasonable interpretation, the first one-time code may be interpreted as a user ID, such as user credentials used by a user to log into the system. Marsico discloses that survey participation reward content information, including UserID and a plurality of additional seller location identifiers, may be displayed and/or redeemed by the user based on the user logging in to the system. As described by Marsico, after transmitting the first one-time code (whether the first one-time code is interpreted as a user ID, Primary Transaction ID, or survey ID), to the user’s mobile communication device, the system discloses generating a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers of a plurality of additional sellers (i.e., in addition to the disclosure as related to transmitting and displaying GPS coordinates associated with an entity, survey, transaction, etc., the disclosure also describes additional codes associated with different entities, different store IDs, different location IDs associated with codes associated with transactions, surveys, reward vouchers, etc.). The Examiner interprets the disclosure as related to displaying the user’s rewards/reward wallet and displaying survey participation reward content information, including UserID and a plurality of additional seller location identifiers after using login credentials to automatically log the user in to an interface so that rewards may be displayed and/or redeemed by the user as corresponding to generating a plurality of additional one-time codes corresponding to generating a plurality of additional seller location identifiers of a plurality of additional sellers after transmitting the first one-time code to the consumer mobile electronic device and transmitting, via the one or more servers, the plurality of additional one-time codes to the consumer mobile electronic device.
	after storing the first one-time code and the seller location identifier in the entry of the review code database and transmitting the plurality of additional one-time codes,
	[Information that identifies the survey subject area or category and the associated question are stored in a data structure or database associated with data storage module 212 (0037, 0050; see also Fig. 3 illustrating UserID 340 and a plurality of seller location identifiers as examples of stored data); At least a portion of the survey participation reward voucher content information is displayed to the user associated with the mobile communication device (0009; see also 0030, 0038-0039)]
	While the Examiner asserts the disclosure above teaches or suggests the broadest reasonable interpretation of the limitations, in order to advance compact prosecution, the Examiner provides the discussion below to particularly describe the aspect of generating a plurality of additional one-time codes after transmitting the first one-time code to the consumer mobile electronic device, wherein the plurality of additional one-time codes correspond to a plurality of additional seller location identifiers of a plurality of additional sellers. 
	Applying the disclosure of Marsico as related to distributing and redeeming a survey participation reward voucher to a survey respondent, the disclosure of Marsico as related to generating a cookie or other login credential, login credentials being used to automatically log the user in to an interface so that rewards may be displayed and/or redeemed by the user teaches or suggests  generating, at the one or more servers, a first one-time code; transmitting, via the one or more servers, the first one-time code to the consumer mobile electronic device , as discussed above. Marsico also discloses that reward content information which may be displayed to the user associated with the mobile communication device [after logging in] may comprise information and codes associated with the user, the entity, the transaction, the reward, etc., such as UserID, RewardID, and entity location codes, wherein the displayed information may be associated with a plurality of different entities and may comprise a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers (see, for example, 0009, 0030, 0038-0039, Figs. 3-6, Figs. 11A-11B, Fig. 14, and Fig. 16). The Examiner interprets the disclosure as teaching or suggesting generating, at the one or more servers and after transmitting the first one-time code to the consumer mobile electronic device, a plurality of additional one-time codes corresponding to a plurality of additional seller location identifiers] of a plurality of additional sellers.
	





	Regarding the limitations of: receiving, at the one or more servers and from either of the consumer mobile electronic device or a second consumer mobile electronic device, a request for review verification for a seller location reference corresponding to the seller location identifier as well as a one-time code data file including the first one-time code and the plurality of additional one-times codes;
	Marsico further discloses:
	receiving, at the one or more servers and from either of the consumer mobile electronic device or a second consumer mobile electronic device, a request for [...] verification for a seller location reference corresponding to the seller location identifier as well as a one-time code data file including the first one-time code and the plurality of additional one-times codes;
	[a mobile communication device such as a smartphone, tablet computer, computer integrated eyeglasses or other mobile computer is adapted to include a survey client module for scanning and communicating QR code information (0005); Module 210 is also adapted to receive and process a request by a user/survey client module to redeem a survey participation reward...Module 210 is adapted validate the redemption request. Validation of a redemption request may include, but is not limited to, confirming that the requesting user has been previously given the reward associated with the redemption request, confirming that the reward associated with the redemption request has not expired, confirming that the redemption entity information provided is valid, confirming that the user is in good standing (0047; see also 0047, 0057, 0086); A special purpose "reward redemption" scanable code (e.g., QR code) may be generated by provisioning module 204. The reward redemption QR code may include information which is received and interpreted by one or more modules associated with the scanable survey system as a request to display survey participation reward information so that it may be viewed and/or redeemed (0063); the smartphone user navigates within the user interface menu structure provided by the associated survey client module on the smartphone so as to reach a point where the user is prompted to select the survey participation reward that is to be redeemed (i.e., Luigi's Pizzeria: SurveyingEntityID=001). The surveying entity with which the reward is being redeemed is also referred to herein as the redemption entity. (0057)] This disclosure describes receiving a request by a user to validate a redemption request, confirm the redemption entity information provided is valid, and confirm that the user is in good standing. Marsico provides an example describing receiving a request by a smartphone user scanning a QR code as a request to display survey participation reward information so that it may be viewed and/or redeemed. As described by Marsico, confirming that the redemption entity information provided is valid, confirming that the user is in good standing is based on user information, entity information, and reward information, such as the UserID, EntityID, RewardID, seller location identifiers, and other information illustrated by the tables in the figures previously discussed, which comprises information corresponding to a QR code, wherein scanning the QR code serves as a request to display survey participation reward information so that it may be viewed and/or redeemed. The Examiner interprets a QR code as corresponding to a one-time code data file including the first one-time code and the plurality of additional one-times codes. While Marsico teaches the limitations in the context of receiving, from a consumer mobile device, a request for verification of a survey participation reward, wherein the survey is interpreted as corresponding to a review, wherein Marsico teaches or suggests receiving a request for verification from a consumer’s mobile electronic device, in the interest of compact prosecution, Marsico does not appear to explicitly recite receiving a request for review verification from a consumer.
	comparing, at the one or more servers, the one-time code data file to review code database records to locate the entry including the first one-time code and the seller location identifier; and 
	[in response to selecting the survey participation reward voucher for redemption, the survey client module prompts the user to scan a scanable tag (e.g., QR code) associated with a surveying entity. The information encoded in the QR code includes information that is sufficient to identify the surveying entity. At least a portion of the scanned QR code information, as well as information which is sufficient to identify the selected survey participation reward voucher is communicated by the survey client module to the server application (0009; see also 0030, 0031, 0038, 0040, 0064, 0065); when a user scans a survey response QR code, communication module 118 is adapted to communicate to an associated server application module information that was encoded in the scanned survey response QR code as well as information that can be used to identify the user. Information that can be used to identify the user may include a user identifier (e.g., username, email address, mobile IP address, communication session ID, etc.)... communication of such user identifying information to the server module may be triggered upon scanning of the QR code or may be triggered upon startup of software associated with survey client module 104 (e.g., auto-login, manual login, etc.) (0032)] Marsico further describes verifying or confirming that a scanable code contains the correct encoded information (0086) and validation of a redemption request by confirming information associated with the reward and the entity is valid (0047; see also 0057). The Examiner interprets a QR code as corresponding to a one-time code data file including the first one-time code and the plurality of additional one-times codes. The Examiner interprets the information and codes associated with the user, the entity, the transaction, the reward, etc., such as UserID, RewardID, and entity location codes associated with Figs. 3-6, Figs. 11A-11B, Fig. 14, and Fig. 16 as corresponding to code database records. The Examiner interprets the disclosure as related to information encoded in the QR code comprising information to identify the user, the entity, and the RewardID; verifying or confirming that a scanable code contains the correct encoded information; and validation of a redemption request by confirming information associated with the reward and the entity is valid as comprising comparing the QR code information with stored information to locate a corresponding entry. 
	While the Examiner interprets the disclosure as related to: triggering the communication of information based on the user logging into the system (i.e., manual log-in with UserID); information and codes associated with the user, the entity, the transaction, the reward, etc., such as UserID, RewardID, and entity location codes associated with Figs. 3-6, Figs. 11A-11B, Fig. 14, and Fig. 16; information encoded in the QR code comprising information to identify the user, the entity, and the RewardID; and verifying or confirming that a scanable code contains the correct encoded information as teaching or suggesting comparing, at the one or more servers, the one-time code data file to review code database records to locate the entry including the first one-time code and the seller location identifier, As noted above, Marsico teaches or suggests the limitations in the context of comparing information to database records to validate survey participation reward information so that it may be redeemed. While the Examiner interprets a survey as corresponding to a review, in the interest of compact prosecution, additional prior art will be cited below to address the concept of comparing information to database records to verify a review (i.e., comparing information to locate the entry).   
	generating, at the one or more servers and based on locating the entry, a [...] verification message corresponding to the seller location identifier.  
	[the smartphone user navigates within the user interface menu structure provided by the associated survey client module on the smartphone so as to reach a point where the user is prompted to select the survey participation reward that is to be redeemed. Once the user has selected the reward that is to be redeemed, the user is prompted to use the associated camera module to scan a redemption QR code icon 502. In this example, redemption QR code icon encodes information that identifies the surveying entity with which the reward is being redeemed (i.e., Luigi's Pizzeria: SurveyingEntityID=001). The surveying entity with which the reward is being redeemed is also referred to herein as the redemption entity. In other embodiments, the redemption QR code could be, for example, a randomly generated code or an arbitrary code selected and provisioned by or for the redemption entity. The scanned redemption QR code icon is decoded, yielding the code "001". The code "001", along with the selected survey participation reward identification information RewardID=34532433 are communicated to application server 200 via RedeemRewardRequest message 2. Application server 200 acknowledges receipt of the RedeemRewardRequest message with a RedeemRewardResponse message 3. The ReedemRewardResponse message includes a redemption authorization code, "22354546", which is displayed to the user (0057)] The Examiner interprets the disclosure as related to decoding the redemption QR code, identifying the surveying entity with which the reward is being redeemed, and displaying a ReedemRewardResponse message including a redemption authorization code to the user as teaching or suggesting generating, at the one or more servers and based on locating the entry, a [...] verification message corresponding to the seller location identifier. While Marsico teaches the limitations in the context of generating a verification message for redeeming a survey participation reward, wherein the survey is interpreted as corresponding to a review, in the interest of compact prosecution, Marsico does not appear to explicitly recite the verification message is associated with a review.
	
	Marsico is primarily directed to exemplary embodiments associated with distributing, validating, and redeeming survey participation reward vouchers. As described by Marsico, a customer may scan a survey response QR code and provide survey data to an associated application server, wherein the QR code is encoded with information associated with the entity and a survey, such as entity location information and a subject-specific survey. The survey enables a customer to provide feedback associated with a transaction for goods or services, such as describing the quality of service received by the customer. 
	What Marsico Does Not Appear To Explicitly Recite:
	As discussed above, the Examiner interprets the survey as corresponding to a customer review of goods or services provided by an entity. However, as discussed above, while the disclosure as related to redeeming rewards based on information encoded in the QR code, identifying the coordinates of the customer’s mobile device, identifying the stored Entity Geo-Location coordinates, enabling the server application module to identify the location at which a QR code was scanned teaches the limitations in the context of receiving, from a consumer mobile device, a request for verification of a survey participation reward, wherein the survey is interpreted as corresponding to a review, in the interest of compact prosecution, Marsico does not appear to explicitly describe the limitations in the context of receiving a request for review verification from a consumer. 
	Additionally, as noted above, Marsico teaches or suggests the limitations of, “comparing, at the one or more servers, the one-time code data file to review code database records to locate the entry including the first one-time code and the seller location identifier,”  and, “generating, at the one or more servers and based on locating the entry, a [...] verification message corresponding to the seller location identifier,” in the context of comparing information to database records to validate survey participation reward information and displaying a RedeemRewardResponse message to the user so that it may be redeemed. While the Examiner interprets a survey as corresponding to a review, in the interest of compact prosecution,  Marisco does not appear to explicitly recite the limitations in the context of a review.
	However, Chauhan — which is directed to systems and methods for authenticating reviews, discloses (note the portions in italics are what are being particularly addressed):	 
	receiving, at the one or more servers and from either of the consumer mobile electronic device or a second consumer mobile electronic device, a request for review verification for a seller location reference corresponding to the seller location identifier as well as a one-time code data file including the first one-time code and the plurality of additional one-times codes;
	[receiving, at a server, a request to authenticate a review, the review related to at least one of a commodity and a merchant (0044, claim 1); In the exemplary embodiment, the consumer 116 initiates the transaction by presenting a payment device...e.g., a mobile phone, a tablet, etc. (0017); In the illustrated embodiment, after completing the payment transaction with the merchant 106, the consumer 116 contacts the review entity 102 to provide a review (e.g., a written review, a review selected from predetermined options, etc.) of the commodity purchased from the merchant 106 and/or a review of the merchant 106. In so doing, the review entity 102 gives the consumer 116 the option to authenticate the review, either before the review is created or after the review is created. By selection of this option, the review entity 102 communicates, via the network 108, a request to the payment service provider 104 to authenticate the review (0020); In submitting the review, the consumer 116 is given the option to authenticate, or not authenticate the review. In this exemplary embodiment, page 400 includes a button 410 for submitting the review without authentication, and a button 412 for submitting the review with authentication. Thus, upon completing the review, the consumer 116 submits the review to the review entity 102, either with authentication or without authentication (e.g., using the appropriate button) (0034)] 
NOTE: The Examiner notes the disclosure of Chauhan appears to be substantially similar to the instant specification, wherein determining a location of the consumer mobile electronic device may be triggered by the consumer pressing a button on the display of the consumer mobile electronic device (see instant specification at 0040).
	
	While Marsico disclosed receiving a request for verification from a consumer mobile device, the verification was for a reward associated with a survey [review] (Marsico does not appear to explicitly describe the limitations in the context of receiving a request for review verification from a consumer). As described by Chauhan, the consumer may use a mobile phone to initiate a transaction and provide a review, and the system gives the consumer the option to authenticate the review, wherein a request to authenticate the review is communicated via the network (i.e., if the consumer does not exercise the option to authenticate the review, a request for verification of the review is not sent, and if the consumer does choose to exercise the option to authenticate the review, a request for verification of the review is sent). The Examiner interprets the disclosure of Chauhan as corresponding to receiving a request for review verification from a consumer mobile electronic device.
	comparing, at the one or more servers, the one-time code data file to review code database records to locate the entry including the first one-time code and the seller location identifier; and 
	[methods and systems of authenticating reviews, by confirming one or more details of payment accounts associated with consumers' providing the reviews (0001, Fig. 1, Fig. 3; see also 0023 discussing the consumer being provided the option to provide a review via a secure webpage and confidential login credentials); request at 312 details of the first transaction associated with the at least one of the commodity and the merchant. Details may include, for example, one or more of a name of the merchant 106, the commodity purchased, a location of the first transaction, a date of the first transaction, a time of the first transaction, an amount of the first transaction, an identification of a type of payment device 118 used, etc. (0036); confirm transaction details relating to purchase of the commodity from the merchant, by the consumer, as part of authenticating the review of the commodity and/or merchant by the consumer (0009; see also 0013, 0022, 0037, 0040, 0044, claim 1); As part of authenticating the consumer's review (and as part of the request communicated...search in memory for the specific transaction details and identify the particular payment account used to purchase the commodity... confirms...details of the identified payment account to ensure that the consumer 116 is actually associated with the identified payment account (e.g., to reduce the possibility that the consumer 116 is not simply an individual that may have found a receipt for the commodity, etc.) (0021, Fig. 3; see also 0039 discussing comparing details to data stored in memory and confirming a match; see also 0037 discussing searching memory based on transaction details and verifying search results based on the merchant category codes (MCC) for the merchant and/or the commodity being reviewed)] As noted above, Marsico teaches or suggests the limitations in the context of comparing information to database records to validate survey participation reward information so that it may be redeemed. While the Examiner interprets a survey as corresponding to a review, in the interest of compact prosecution, Chauhan is cited to address the concept of comparing information to database records to verify a review (i.e., comparing information to locate the entry).    
	generating, at the one or more servers and based on locating the entry, a review verification message corresponding to the seller location identifier.
	[issuing, by the server, an authentication for the review, when the detail of the second transaction is confirmed (0044); issues an authentication for the review and communicates, via the network 108, the authentication (0021; see also 0023, 0036, 0040, claim 1)] The Examiner interprets the disclosure of Chauhan as related to issuing an authentication for the review and communicating the authentication via the network as corresponding to generating a review verification message at the one or more servers. The Examiner notes, as discussed in addressing the disclosure of Chauhan as related to the preceding limitations, Chauhan also discloses comparing information to database records to verify a review, wherein the information comprises details associated with the user and the merchant, including the transaction location. The Examiner asserts the disclosure of Chauhan teaches or suggests generating, at the one or more servers and based on locating the entry, a review verification message corresponding to the seller location identifier, particularly in view of the disclosure of Marsico. 
	Additionally, particularly regarding the element of a, “review code database,” recited in the limitation of: “storing, at the one or more servers, the first one-time code and a seller location identifier in an entry of a review code database, the seller location identifier reflecting the consumer location data,” while the Examiner asserts the disclosure of Marsico teaches or suggests the limitations the Examiner provides the disclosure of Chauhan, below, to provide additional context to the disclosure of Chauhan as related to Marsico and the instant claim limitations.
	Chauhan further discloses:
[storing...in an entry of] a review code database, [...]
	[searches at 314, in memory 204, for the payment account, based on the details of the first transaction. The search may be based on any of the information received from the consumer 116, or the review entity 102 as part of the request for authentication or otherwise, including the example details related to the first transaction described above. In at least one example, where the review is directed to a commodity, the payment service provider 104 then verifies a search result based on the merchant category codes (MCC) for the merchant and/or the commodity being reviewed (0037)] The Examiner interprets the disclosure as corresponding to a review code database. The Examiner interprets account information and details of a first transaction as corresponding to entries in a review database.
	As described by Chauhan, authenticating reviews by confirming one or more details of payment accounts associated with consumers' providing the reviews comprises confirming one or more details, wherein details may include login credentials associated with a consumer payment account and transaction details, such as the merchant name and a transaction location, to ensure the consumer actually made the purchase at the merchant location and did not just find the receipt.
	Marsico teaches systems and methods for providing subject-specific survey content to a user with scannable codes. Chauhan teaches systems and methods for authenticating reviews. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Marsico and Chauhan is that Marsico teaches the limitations in the context of receiving a request from a customer’s smartphone to verify a reward for a customer providing a survey, wherein the survey corresponds to a review, and using information encoded in a QR code associated with the customer, the transaction, the reward, and the entity information, such as location identifiers, to redeem the reward, and Chauhan teaches receiving a request for review verification from a consumer, comparing information to database records to verify a review, and generating a verification message associated with authenticating a review.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a request for review verification from a consumer, comparing information to database records to verify a review, and generating a verification message associated with authenticating a review (as taught by Chauhan) with the systems and methods for providing subject-specific survey content to a user with scannable codes (as taught by Marsico) in order to request confirmation of at least one detail about one or more transactions associated with an account, wherein the number of details to be confirmed may be changed in a variety of embodiments, depending on, for example, the degree of confidence desired (Chauhan 0038), confirm that the individual is a consumer who actually purchased the commodity and/or was a patron of the merchant (Chauhan 0014), provide an indication to subsequent consumers reading the reviews that the reviews are, in fact, from prior consumers of the commodities/merchants, and not planted by an interested party (Chauhan 0013), associate the authentication with the consumer's review, for example, as an icon, etc. included with the published/posted review (Chauhan 0021), and to enable consumer to quickly identify which of the reviews compiled by the review entity have been authenticated and, thus, are more likely to provide accurate reviews, being from consumers who have previously purchased various commodities and/or who have previously been patrons of various merchants (Chauhan 0021).

	Regarding claim 3, The computer-implemented method of claim 1, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1.
	Marsico further discloses:
	further comprising determining, at the one or more servers, the seller location identifier at least in part by querying a seller location database using the consumer location data.  
	[geo-location module 120 is adapted to determine geo-location information indicative of the geographic position of mobile communication device 100. Geo-location information determined by module 120 may include Global Positioning System (GPS) coordinate information (e.g., latitude, longitude, elevation). Module 120 may determine this geo-location information and generally facilitate the communication of this information to an associated server application module in conjunction with the communication of scanned graphic icon (e.g., QR code) information, thereby enabling the server application module to identify and store the location at which a QR code was scanned (0033, Fig. 2, Fig. 3; see also 0036, 0044, 0061, 0078)]

    PNG
    media_image3.png
    439
    608
    media_image3.png
    Greyscale






	The Examiner interprets Tables 1-3 in Fig. 3 as corresponding to a seller location database in that Table 2 clearly comprises a table for storing location information associated with surveying entities (i.e., merchants). Table 1 of Fig. 3 comprises consumer information and includes a column entitled, “Permission to Provide Geo-Location Info?” wherein the system may determine geo-location information indicative of the geographic position of mobile communication device, such as GPS coordinates, enabling the server application module to identify and store the location at which a QR code was scanned.

	Regarding claim 6, The computer-implemented method of claim 1, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1.
	Marsico further discloses:
	wherein the consumer location data comprises the seller location identifier, 
	[geo-location module 120 is adapted to determine geo-location information indicative of the geographic position of mobile communication device 100. Geo-location information determined by module 120 may include Global Positioning System (GPS) coordinate information (e.g., latitude, longitude, elevation). Module 120 may determine this geo-location information and generally facilitate the communication of this information to an associated server application module in conjunction with the communication of scanned graphic icon (e.g., QR code) information, thereby enabling the server application module to identify and store the location at which a QR code was scanned (0033)]
	the seller location identifier being provided by a third-party software application.  
	[the survey client module may simply invoke the services of a third-party QR scanner/decoder that is installed in the mobile device (0030)]

	Regarding claim 7, The computer-implemented method of claim 1, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1.
	Marsico further discloses:
	further comprising storing, at the one or more servers, milestone timestamp data with the entry.  
	[Shown in FIG. 5 are Tables 7, 8 and 9, which illustrates an exemplary survey response transaction data structure that is maintained, for example, in data storage module 212. Table 7 includes UserID information 400, survey response transaction identifier information 402, transaction timestamp information 404, scanned survey response code (e.g., QR code) information 406, and user geo-location coordinate information at the time of the survey response transaction 408 (0044; see also 0061, 0075); survey participation reward expiration information 366, survey participation reward redemption timestamp information 368 (0049)]

	Regarding claim 8, The computer-implemented method of claim 7, 
	The combination of Marsico and Chauhan teaches the limitations of claim 7.
	Marsico further discloses:
	further comprising evaluating, prior to generating the verification message and at the one or more servers, the milestone timestamp data to determine that the first one-time code has not expired.  
	[Validation of a redemption request may include, but is not limited to, confirming that the requesting user has been previously given the reward associated with the redemption request, confirming that the reward associated with the redemption request has not expired, confirming that the redemption entity information provided is valid, confirming that the user is in good standing (0047); survey participation reward expiration information 366 (0049)]	

	Regarding claim 9, The computer-implemented method of claim 1, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1. 
	further comprising receiving, at the one or more servers, at least a portion of a review with the one-time code data file and the request and parsing the review to generate the seller location reference.  
	The Examiner notes the discussion of prior art teaching the claim 1 limitations of, “after storing the first one-time code and the seller location identifier in the entry of the review code database and transmitting the plurality of additional one-time codes, 
receiving, at the one or more servers and from either of the consumer mobile electronic device or a second consumer mobile electronic device, a request for review verification for a seller location reference corresponding to the seller location identifier as well as a one-time code data file including the first one-time code and the plurality of additional one-times codes,” applies here, as well. The combination of Marsico and Chauhan teaches or suggests receiving, at the one or more servers, a request for review verification for a seller location reference corresponding to the seller location identifier as well as a one-time code data file.
	The limitations of claim 9 include additional elements of receiving at least a portion of a review and parsing the review to generate the seller location reference.
	further comprising receiving, at the one or more servers, at least a portion of a review with the one-time code data file and the request 
	Marsico further discloses:
	receiving, at the one or more servers, at least a portion of a review with the one-time code data file and the request
	[Module 210 is also adapted to receive and process a request by a user/survey client module to redeem a survey participation reward...Module 210 is adapted validate the redemption request (0047; see also 0047, 0057, 0086); the QR code can also be thought of as including a triplet of survey-related information sufficient to identify a surveying entity, a survey response, and, implicitly, an associated survey question (0070, 0082, Fig. 11A, Fig. 11B, Fig. 14, Fig. 16); various embodiments include scanable codes, such as QR codes, that incorporate encoded survey content information that can be used to identify a particular survey response or element of user feedback (0076; see also 0070, 0082, Fig. 11A, Fig. 11B, Fig. 14, Fig. 16)]  Marsico discloses receiving and processing requests by a user, wherein scanning a QR code may correspond to a request, wherein information associated with a survey may be displayed, (0047; see also 0047, 0057, 0086). The Examiner interprets a QR code as corresponding to a one-time data file. The Examiner interprets the disclosure as related to a QR code including information sufficient to identify the surveying entity and a particular survey question and response option as corresponding to at least a portion of a review with the one-time code data file. As such, the Examiner interprets the disclosure as related to receiving and processing a request by a user based on scanning a QR code as teaching or suggesting receiving, at the one or more servers, at least a portion of a review with the one-time code data file and the request.
	and parsing the review to generate the seller location reference.  
	[Reader module 106 analyzes and decodes or extracts digital information encoded within the scan code icon image… The extracted information may identify a surveying entity (e.g., business entity) and a surveying entity location (e.g., a store or retail location associated with a business entity). The extracted information also identifies a specific survey subject area (e.g., service quality, food quality, location ambiance, etc.) (0029; see also 0005, 0043, 0073, 0074, 0077)] The Examiner interprets the disclosure as related to analyzing and decoding or extracting information, wherein the extracted information may identify a surveying entity and a surveying entity location as corresponding to parsing the review to generate the seller location reference.
	Additionally and alternatively, Chauhan further discloses:
	further comprising receiving, at the one or more servers, at least a portion of a review with [...] the request
	[receiving, at a server, a request to authenticate a review, the review related to at least one of a commodity and a merchant (0044, claim 1); In the exemplary embodiment, the consumer 116 initiates the transaction by presenting a payment device...e.g., a mobile phone, a tablet, etc. (0017); In the illustrated embodiment, after completing the payment transaction with the merchant 106, the consumer 116 contacts the review entity 102 to provide a review (e.g., a written review, a review selected from predetermined options, etc.) of the commodity purchased from the merchant 106 and/or a review of the merchant 106. In so doing, the review entity 102 gives the consumer 116 the option to authenticate the review, either before the review is created or after the review is created. By selection of this option, the review entity 102 communicates, via the network 108, a request to the payment service provider 104 to authenticate the review (0020); In submitting the review, the consumer 116 is given the option to authenticate, or not authenticate the review. In this exemplary embodiment, page 400 includes a button 410 for submitting the review without authentication, and a button 412 for submitting the review with authentication. Thus, upon completing the review, the consumer 116 submits the review to the review entity 102, either with authentication or without authentication (e.g., using the appropriate button) (0034)] Chauhan describes receiving the review with the request. The Examiner interprets receiving the review with the request as receiving at least a portion of the review with the request.
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rationale referenced in addressing claim 1 for the motivation and rationale to combine the combination of Marsico and Chauhan applies here, as well.	

	Regarding claim 10, (Currently Amended) The computer-implemented method of claim 1, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1.
	Marsico further discloses:
	further comprising storing, at the one or more servers, transaction data indicating a purchase in the entry, the transaction data relating to a transaction occurring within a timeframe in which the first one- time code is generated.  
	[Table 3 includes survey participation reward identification information 380, surveying entity identification information 382, survey participation reward description information 384, reward distribution start date information 386, reward distribution stop date information 388, and reward distribution trigger criteria information 390 (0036, Fig. 3); Table 8 includes UserID information 420, survey response transaction identifier information 422, subject-specific survey identification information 424, transaction timestamp information 426, and response option identification information 428. Table 9 includes UserID information 430, survey response transaction identifier information 432, follow-up survey identification information 434, transaction timestamp information 436 (0044, Fig. 5); Table 10 includes UserID information 360, survey participation reward identification information 362, survey response transaction identifier information associated with the survey response that triggered issuance of the survey participation reward 364 [Associated Transaction ID], survey participation reward expiration information 366, survey participation reward redemption timestamp information 368, and information which identifies a redemption entity 370 (0049, Fig. 6)] The disclosure describes timestamp information for transactions associated with a UserID, transaction ID information, and dates associated with the start/stop dates for the distribution of surveys and redemption of survey rewards if redeemed before the expiration date.

	Regarding claim 11, (Currently Amended) The computer-implemented method of claim 9, 
	The combination of Marsico and Chauhan teaches the limitations of claim 9.
	Marsico further discloses:
	further comprising parsing, at the one or more servers [...].  
	[reward control logic module 210 is adapted to operate in conjunction with module 208 so as to receive or be informed of scanned subject-specific survey code (e.g., QR code) and/or associated survey response information provided by a user/survey client module (0045); Reader module 106 analyzes and decodes or extracts digital information encoded within the scan code icon image… The extracted information may identify a surveying entity (e.g., business entity) and a surveying entity location (e.g., a store or retail location associated with a business entity). The extracted information also identifies a specific survey subject area (e.g., service quality, food quality, location ambiance, etc.) (0029; see also 0005, 0043, 0073, 0074, 0077)]	This disclosure describes modules performing the function of parsing (i.e., parsing, at the one or more servers) in the context of analyzing and decoding information associated with a QR code to extract information corresponding to a survey, wherein the survey comprises consumer feedback.
	parsing, at the one or more servers, the at least a portion of a review to identify a good or service.  
	[various embodiments include scanable codes, such as QR codes, that incorporate encoded survey content information that can be used to identify a particular survey response or element of user feedback, as well as auxiliary survey information, such as scan-code deployment location information. In addition to this survey response/feedback information, various embodiments of the subject matter described herein may also utilize additional "auxiliary" survey information that is encoded within a scanable code. This additional information is referred to herein as auxiliary survey information. Examples of such auxiliary survey information include, but are not limited to, information that identifies or can be used to identify a store location, a location within a store, a place, a person (e.g., an employee), a good or service recipient, and a good or service (0076, Fig. 16; see also 0045)]

    PNG
    media_image4.png
    546
    702
    media_image4.png
    Greyscale


	Regarding claim 12, The computer-implemented method of claim 11, 
	The combination of Marsico and Chauhan teaches the limitations of claim 11.
	further comprising comparing, prior to generating the verification message and at the one or more servers, the identified good or service against transaction data to determine a match.  
	The Examiner notes claim 1 comprises substantially similar limitations of:
	comparing, at the one or more servers, the one-time code data file to review code database records to locate the entry including the first one-time code and the seller location identifier; and generating, at the one or more servers and based on locating the entry, a review verification message corresponding to the seller location identifier.
	The limitations of Claim 12 are substantially similar to the limitations of claim 1, and includes the additional elements in bold of, comparing, prior to generating the verification message and at the one or more servers, the identified good or service against transaction data to determine a match. Claim 12 adds the element of explicitly reciting the function of comparing being performed before the function of generating a review verification message, and adds the element of, “comparing...the identified good or service against transaction data to determine a match,” as opposed to claim 1, which recited, “comparing... the one-time code data file to review code database records to locate the entry including the first one-time code and the seller location identifier.”  
	The Examiner notes the scope of:
	(claim 12) “comparing...the identified good or service against transaction data to determine a match,” 
	may be interpreted as falling within the scope of:
	(claim 1) “comparing... the one-time code data file to review code database records to locate the entry including the first one-time code and the seller location identifier.” 
	The limitation of, “comparing... the one-time code data file to review code database records,” may be interpreted as comprising, “comparing...the identified good or service against transaction data,” in that the one-time code data file and review code database records may comprise information identifying the good or service as well as transaction data. Additionally, the Examiner notes the claim 1 and claim 9 limitations above recite the function of comparing as being performed, wherein, “to determine a match,” and, “to locate the entry including the first one-time code and the seller location identifier,” are not recited as functions positively performed, but are recited as an intended use of the function of comparing.	
	Regarding, comparing, prior to generating the verification message and at the one or more servers, the identified good or service against transaction data to determine a match. 
comparing, prior to generating the verification message and at the one or more servers, [...]
	Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).  MPEP 2144.04  Because performing the comparing prior to generating the message does not provide any new or unexpected results, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to perform the steps in the order claimed. . Regardless, the Examiner notes the combination of Marsico and Chauhan teaches or suggests the substantially similar limitations of claim 1, wherein the combination of Marsico and Chauhan discloses performing the function of comparing prior to generating the verification message.
comparing [...] the identified good or service against transaction data to determine a match
	Chauhan further discloses:
	[methods and systems of authenticating reviews, by confirming one or more details of payment accounts associated with consumers' providing the reviews (0001, Fig. 1, Fig. 3; see also 0023 discussing the consumer being provided the option to provide a review via a secure webpage and confidential login credentials); request at 312 details of the first transaction associated with the at least one of the commodity and the merchant. Details may include, for example, one or more of a name of the merchant 106, the commodity purchased, a location of the first transaction, a date of the first transaction, a time of the first transaction, an amount of the first transaction, an identification of a type of payment device 118 used, etc. (0036); confirm transaction details relating to purchase of the commodity from the merchant, by the consumer, as part of authenticating the review of the commodity and/or merchant by the consumer (0009; see also 0013, 0022, 0037, 0040, 0044, claim 1); As part of authenticating the consumer's review (and as part of the request communicated...search in memory for the specific transaction details and identify the particular payment account used to purchase the commodity... confirms...details of the identified payment account to ensure that the consumer 116 is actually associated with the identified payment account (e.g., to reduce the possibility that the consumer 116 is not simply an individual that may have found a receipt for the commodity, etc.) (0021, Fig. 3; see also 0039 discussing comparing details to data stored in memory and confirming a match; see also 0037 discussing searching memory based on transaction details and verifying search results based on the merchant category codes (MCC) for the merchant and/or the commodity being reviewed)].
	The Examiner asserts the combination of Marsico and Chauhan teaches or suggests the broadest reasonable interpretation of comparing, prior to generating the verification message and at the one or more servers, the identified good or service against transaction data to determine a match.  

	Regarding claim 13, The computer-implemented method of claim 1, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1.
	Marsico further discloses:
	further comprising storing, at the one or more servers, personal data regarding the consumer in the entry.  
	[when a user scans a survey response QR code, communication module 118 is adapted to communicate to an associated server application module information that was encoded in the scanned survey response QR code as well as information that can be used to identify the user. Information that can be used to identify the user may include a user identifier (e.g., username, email address, mobile IP address, communication session ID, etc.) (0032; see also 0029, 0077); Table 1 includes UserID information 340, user name information 342, user city 344, user state 346, user zip code 348, user country 350, Follow-up Survey permission information 352, and geo-location data sharing permission information 354 (0036)]

	Regarding claim 14, The computer-implemented method of claim 13, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1.
	Marsico further discloses:
	further comprising receiving, at the one or more servers, personal data regarding a reviewer in conjunction with receiving the one-time code data file.  
	[when a user scans a survey response QR code, communication module 118 is adapted to communicate to an associated server application module information that was encoded in the scanned survey response QR code as well as information that can be used to identify the user. Information that can be used to identify the user may include a user identifier (e.g., username, email address, mobile IP address, communication session ID, etc.) (0032; see also 0029, 0077); Table 1 includes UserID information 340, user name information 342, user city 344, user state 346, user zip code 348, user country 350, Follow-up Survey permission information 352, and geo-location data sharing permission information 354 (0036)]

	Regarding claim 15, The computer-implemented method of claim 14, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1. 
	Performing the function of comparing information prior to generating a verification message is taught in addressing the limitations of claim 1 and claim 12. Claim 15 is dependent on claim 14 and adds the additional element of performing identity confirmation at least in part by comparing the personal data regarding the consumer to the personal data regarding the reviewer. As discussed in addressing claim 12, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).  MPEP 2144.04  Because performing the comparing prior to generating the message does not provide any new or unexpected results, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to perform the steps in the order claimed.
	Regarding the additional limitations of claim 15, Chauhan further discloses:
	further comprising performing, at the one or more servers, identity confirmation at least in part by comparing, prior to generating the verification message, the personal data regarding the consumer to the personal data regarding the reviewer.  
	[As part of authenticating the consumer's review (and as part of the request communicated...search in memory for the specific transaction details and identify the particular payment account used to purchase the commodity... confirms...details of the identified payment account to ensure that the consumer 116 is actually associated with the identified payment account (e.g., to reduce the possibility that the consumer 116 is not simply an individual that may have found a receipt for the commodity, etc.) (0021, Fig. 3]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rationale referenced in addressing claim 1 for the motivation and rationale to combine the combination of Marsico and Chauhan applies here, as well.	

	Regarding claim 16, The computer-implemented method of claim 1, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1.
	Marsico further discloses:
	wherein the location data corresponds to a trigger.  
	[Using this information [geo-location information], module 208 is adapted generate a usage profile for the user which reflects survey entity usage/patronage patterns  (0067); Based on this usage profile, module 208 is adapted to identify another surveying entity that has both a similar classification to that of surveying entity X as well as a similar geo-location. This surveying entity that has both a similar classification to that of surveying entity X as well as a similar geo-location is referred to herein as an "introducible" surveying entity… Module 208 may send/trigger/suggest the sending of a message to the user suggesting that the user may want to patronize the similar surveying entity. Exemplary message content may include, but is not limited to, an advertisement, reward, or coupon (0067)]

	Regarding claim 17, (Previously Presented) The computer-implemented method of claim 16, 
	The combination of Marsico and Chauhan teaches the limitations of claim 16, which comprises location data corresponding to a trigger. Claim 17 adds the additional element of user input at the consumer mobile electronic device comprising a request for the first one-time code.
	Marsico further discloses:
	wherein the trigger comprises user input at the consumer mobile electronic device comprising a request for the first one-time code.  
	As discussed above, Marsico discloses a plurality of scenarios associated with a plurality of one-time codes. In keeping with the disclosed embodiment referenced in addressing claim 1, wherein the first one-time code is interpreted as a UserID, the disclosure of Marsico (see cited disclosures below) further describes an existing user (consumer) who has scanned a QR code for a survey to provide feedback for a particular entity, wherein the existing user receives a survey participation reward. The existing user (consumer) may gift the reward to a new user (consumer) who has not yet registered with the system, wherein a message may be sent to the new user, wherein the message may include information that describes the pending reward transfer and also provides a hyperlink/URL associated with a web page where the intended recipient may register and thereby receive and redeem the transferred reward, wherein a system module is adapted to provide access for the new user to provision registration information, including a UserID, wherein the UserID may correspond to login credentials for the new user to redeem the transferred reward. The Examiner interprets the disclosure as related to a new user utilizing a hyperlink/URL in order to register with the system as corresponding to user input at the consumer mobile electronic device comprising a request for the first one-time code (i.e., the new user requests a UserID/login credentials [the first one-time code] in order to redeem the gifted reward).
	[restrictions/limitations/qualifications may be imposed on rewards that are to be transferred or gifted from one user to another. For instance, module 210 may include reward transfer or gifting rules that specify those conditions under which a reward may be transferred and/or those conditions under which a reward may not be transferred. These rules may be stored in a database, table, or data structure that is contained within or accessible by module 210. An exemplary rule may state that a reward may only be transferred or gifted to a new user (0068); In one embodiment, an existing user may transfer or gift a reward to an individual who has not yet become a registered user...In one embodiment, the message may include the transferred reward or information specifying how the transferred reward may be obtained and redeemed. In another embodiment, the message may include information that describes the pending reward transfer and also provides a hyperlink/URL associated with a web page where the intended recipient may register and thereby receive and redeem the transferred reward. The existing user that transferred or gifted the reward (thereby resulting in the recruitment/registration of a new subscriber) may be issued a new reward as a result of the transfer (0069); Provisioning, administration and billing module 204 is adapted to provide access for a user, such as a surveying entity, mobile user entity or a system administrator, to provision registration information, subscription configurations/preference information, survey content information, and survey participation reward content information. Exemplary user registration and configuration settings information is presented in Table 1, as shown in FIG. 3 (0035); login credentials may be used to automatically log the user in to an interface...so that rewards may be displayed and/or redeemed by the user (0035, 0064, Fig. 1, Fig. 9, Fig. 10; see also 0032, 0063-0065, 007-0074)]

	Regarding claim 18, The computer-implemented method of claim 16, 
	The combination of Marsico and Chauhan teaches the limitations of claim 16.
	Marsico further discloses:
	wherein the trigger comprises user input at the consumer mobile electronic device launching an app.  
	[the communication of such user identifying information to the server module may be triggered upon scanning of the QR code or may be triggered upon startup of software associated with survey client module 104 (e.g., auto-login, manual login, etc.) (0032)]
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marsico, in view of Chauhan, and further in view of Clurman, U.S. Patent Publication 20160314476 (hereafter “Clurman”).
	Regarding claim 4, The computer-implemented method of claim 3,
	The combination of Marsico and Chauhan teaches the limitations of claim 3.
	Marsico further discloses:
	wherein the seller location identifier is determined at least in part by determining that the consumer location data corresponds to a location within a geo-fence defined within the seller location database.  
	However, Clurman — which is directed to systems and methods for validating the authenticity of a review of a business or service provider — discloses (note the portion in italics is what has not been addressed):
	wherein the seller location identifier is determined at least in part by determining that the consumer location data corresponds to a location within a geo-fence defined within the seller location database.  
	[create a geo-fence in/around/near their businesses and/or service provider (BSP). Each BSP review ID may be a sixteen-character alphanumeric code. The first six characters may be a BSP ID unique to the BSP and the remaining ten characters may be a single use review ID (0019); the reviewer may type "downtown sushi" into the text input area to bring up sushi restaurants located in a nearby downtown area based on the reviewer's location determined by Wi-Fi location, geo-fence location, GPS location, device IP address, or similar location-detection methods (0030)]
	Marsico teaches providing subject-specific survey content to a user with scanable codes. Chauhan teaches systems and methods for authenticating reviews. Clurman teaches validating the authenticity of a review of a business or service provider. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Marsico and Chauhan and Clurman is that Clurman discloses creating a geo-fence in/around/near businesses and/or service providers so that reviewers may bring up a business to provide a review based on determining the reviewer’s location. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of creating a geo-fence in/around/near businesses and/or service providers so that reviewers may bring up a business to provide a review based on determining the reviewer’s location (as taught by Clurman) and the features of receiving a request for review verification from a consumer, comparing information to database records to verify a review, and generating a verification message associated with authenticating a review (as taught by Chauhan) with the systems and methods for providing subject-specific survey content to a user with scannable codes (as taught by Marsico) in order to provide a system and method for validating business service provider reviews in which reviews are assigned unique identifiers and associated with a business service provider to reduce the number of counterfeit, duplicate, and/or machine-generated reviews (Clurman 0003).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marsico, in view of Chauhan, and further in view of Heath, U.S. Patent Publication 20130073336 (hereafter “Heath”).
	Regarding claim 5, The computer-implemented method of claim 3, 
	The combination of Marsico and Chauhan teaches the limitations of claim 3.
	While Marsico teaches an executable computer program or application (e.g., C++, Java, etc.) that is adapted to be downloaded onto the mobile communication device, such as a smartphone (0028), the combination of Marsico and Calabria does not appear to explicitly recite a mapping software application.
	However, Heath — which is directed to systems and methods for providing analytical measurements data of online customer feedback for products or services — discloses (note the portion in italics is what has not been addressed):
	wherein the seller location database comprises a mapping software application queried via an application program interface.  
	[a method, apparatus, non-transitory computer readable storage medium, computer system, network, or system provided is provided for using location information, 2D and 3D mapping, social media, and user behavior and information for a consumer feedback social media analytics (CF-SMA) platform for providing analytic measurements data of online consumer feedback for global brand products or services…by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and other online communications and activity, relevant to consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof (0002); In one embodiment, the user interface or GUI is a mobile, web- or cloud-based service or product. In alternative embodiments, the user interface or GUI can optionally be provided as a mobile or cloud based browser-based interface hosted by a behind-the-firewall hardware or software (0125; see also 0169, 0222, 0244, 0248, 0258, 0261-0267, 0311, 0340); a web service application programming interface (API) to provide fully automated data integration into third-party analytics or data presentation systems (0311); performing searches using one or more search engine API (0333, 0334)]
	Marsico teaches providing subject-specific survey content to a user with scanable codes. Chauhan teaches systems and methods for authenticating reviews. Heath teaches systems and methods for providing analytical measurements data of online customer feedback for products or services. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Marsico and Chauhan and Heath is that Heath discloses using location information, 2D and 3D mapping, social media, and user behavior and information for a consumer feedback social media analytics (CF-SMA) platform.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of using location information, 2D and 3D mapping, social media, and user behavior and information for a consumer feedback social media analytics (CF-SMA) platform (as taught by Heath) and the features of receiving a request for review verification from a consumer, comparing information to database records to verify a review, and generating a verification message associated with authenticating a review (as taught by Chauhan) with the systems and methods for providing subject-specific survey content to a user with scannable codes (as taught by Marsico) in order to provide analytic measurements data of online consumer feedback for global brand products or services by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and other online communications and activity, relevant to consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof (Heath 0002). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marsico, in view of Chauhan, and further in view of Calabria, U.S. Patent Publication 20060143068 (hereafter “Calabria”).
	Regarding claim 19, The computer-implemented method of claim 1, 
	The combination of Marsico and Chauhan teaches the limitations of claim 1.
	The combination of Marsico and Chauhan does not appear to explicitly recite a transaction conducted via an authenticated payment method.
	However, Calabria — which is directed to systems and methods for providing trusted reviews, discloses (note the portions in italics are what are being particularly addressed):
	wherein the location data comprises transaction data corresponding to a transaction conducted via an authenticated payment method.  
	[to make the system more resistant to fraudulent reviews, a credit card authorization can be optionally used, wherein the user verifies his or her identity but does not incur an actual charge to the credit card (0062); Another variation of a method of authenticating authorship is to ask the reviewer to submit a credit card number. A credit card number can be used to verify the credit card holder's first and last name, and physical mailing address, without incurring any charges to the credit card holder. Though this method is very effective, it is also very invasive (and therefore impractical), as it requires the reviewer to submit sensitive financial information to the review-provider (0095)]
	Marsico teaches providing subject-specific survey content to a user with scanable codes. Chauhan teaches systems and methods for authenticating reviews. Calabria teaches systems and methods for providing trusted reviews. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Marsico and Chauhan and Calabria is that Calabria discloses a transaction conducted via an authenticated payment method. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of creating a geo-fence in/around/near businesses and/or service providers so that reviewers may bring up a business to provide a review based on determining the reviewer’s location (as taught by Calabria) and the features of receiving a request for review verification from a consumer, comparing information to database records to verify a review, and generating a verification message associated with authenticating a review (as taught by Chauhan) with the systems and methods for providing subject-specific survey content to a user with scannable codes (as taught by Marsico) in order to allow true user-friendly solicitation of reviews by any merchant or other solicitor of reviews (Calabria 0005, 0023) creates an optimal balance between the vendor's interests, the buyer's interests, and the review-provider's interests (Calabria 0005, 0023), receive, store and retrieve reviews based upon the subject and the users' relationship to the authors of the reviews (Calabria 0006), to allow the subjects of any review to syndicate or broadcast their reviews through third parties, in a user-friendly and unrestricted fashion, but in a manner that preserves the legitimacy and authenticity of the review (Calabria 0005).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marsico, in view of Chauhan, and further in view of Montano, U.S. Patent Publication 20140114877 (hereafter “Montano”).
	Regarding claim 20, The computer-implemented method of claim 1, 	The combination of Marsico and Chauhan teaches the limitations of claim 1, claim 1, wherein the combination of Marsico and Chauhan teaches substantially similar limitations associated with receiving location data in response to consumer location information generated by a location determining element of a consumer mobile electronic device, but the combination of Marsico and Chauhan does not appear to explicitly recite confirmation of biometric data about the consumer generated by a sensor.
	However, Montano — which is directed to systems and methods for authenticating online customer service reviews, discloses:
	Marsico further discloses:
	[Despite the potential benefits, customer service reviews--especially online reviews--can be fraught with peril. The Internet is a haven of unfiltered content where people often make anonymous comments that they would never say in person, and where people make potentially libelous statements anonymously without regard to any potential consequences. For businesses which receive online customer service reviews, negative or false reviews can be devastating, as the reviews, even if untrue, are often prominently displayed and impossible to erase (0006)]
	wherein the location data is received in response to confirmation of biometric data about the consumer generated by a sensor.
	[FIG. 1 and FIG. 2 illustrate one embodiment of a system and method, respectively, for authenticating online customer service reviews. When a service provider such as a business provides a service to a customer (step 202), a unique customer identifier is selected (step 204) which will be used to verify the identity of the customer who posts the online customer service review (0022); Another type of unique customer identifier is a location-based identifier which uses location services on the customer's mobile device to determine if the customer is in the same location as the service that was performed, or if the customer is in the same vicinity as the mobile device of the employee that performed the service. In addition to location-based services, the employee could use their mobile device to interact with the customer's mobile device to verify their vicinity with each other and confirm that the customer is the person that the employee is interacting with. The mobile device interactions could be through any wired or wireless communication protocol, such as Bluetooth.RTM., 802.11, near-field communications, RFID, etc. or through an optical recognition procedure such as having the customer take a picture of a QR code displayed on the employee's mobile device. The communication with the employee will also serve to confirm the employee's presence at the service appointment. (0023); Additional options for unique customer identifiers include biometrics, gesture recognition or passcodes that the customer could passively transmit or manually enter in order to confirm their identity (0024); The method of claim 10, wherein the unique customer identifier is selected from at least one of: a customer name, a customer address, a credit card number, a payment amount for the service, a customer biometric indicator, a customer gesture, a customer passcode, a location of a customer mobile device in relation to an address where the service was performed and a location of a customer mobile device in relation to a location of an employee mobile device of an employee that performed the service (claim 11)]
	Marsico teaches providing subject-specific survey content to a user with scanable codes. Chauhan teaches systems and methods for authenticating reviews. Montano teaches authenticating online customer service reviews. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Marsico and Chauhan and Montano is that Montano discloses confirmation of biometric data about the consumer generated by a sensor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of confirmation of biometric data about the consumer generated by a sensor (as taught by Montano) and the features of receiving a request for review verification from a consumer, comparing information to database records to verify a review, and generating a verification message associated with authenticating a review (as taught by Chauhan) with the systems and methods for providing subject-specific survey content to a user with scannable codes (as taught by Marsico) in order to create and authenticate customer service reviews of a service provider (Montano 0019), authenticate reviews by tying the review to at least one unique customer identifier that verifies that the customer creating the online customer service review is the same customer that received service from an employee of the service provider (Montano 0019), and prevent malicious, false, negative reviews by requiring authentication prior to a review being posted or removed if they cannot be authenticated after the fact (Montano 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689